Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William A. White appeals the district court’s orders confirming the jury’s verdict for the Appellees on their claims for violations of the Fair Housing Act, 42 U.S.C. § 3601 et seq. (2006), violations of Virginia statutes, and intentional infliction of emotional distress, awarding attorney’s fees to the Appellees and denying White’s motion to vacate, and denying White’s motions for sanctions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Unnamed Citizen A v. White, No. 7:09-cv-00057-jct (W.D.Va. Nov. 8, 2010); Riddick v. White, No. 7:09-cv-00057-jct (W.D.Va. Mar. 1 & 18, 2011; Apr. 19, 2011). We also deny White’s motion to stay the judgment pending appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.